Citation Nr: 0423336	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  98-15 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative plantar warts on the right 
foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
postoperative service-connected plantar warts on the left 
foot, currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date earlier than April 14, 
1997 for the assignment of 10 percent ratings for 
postoperative plantar warts on both feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran and D.C.
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1976. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  Jurisdiction of the veteran's file has 
subsequently been transferred to the RO in Waco, Texas.

Procedural history 

In a November 1990 rating action, service connection was 
granted for plantar warts of both feet; a single 10 percent 
evaluation was assigned.  In April 1994, the disability 
evaluation was reduced to noncompensably (zero percent) 
disabling, effective March 1, 1993, due to the veteran's 
failure to report for a scheduled VA examination.  

The veteran filed an increased rating claim on April 14, 
1997.  In a February 1998 rating decision, the evaluation for 
plantar warts, both feet, was increased to 10 percent, 
effective April 14, 1997.  In July 1998, the veteran filed a 
notice of disagreement as to the rating assigned and stated 
that "the appeal should consider going back years for 
payments I didn't received that I should have been entitled 
to."  The latter statement was interpreted by the RO as a 
claim of entitlement to an earlier effective date for the 
increased rating and has been developed for appellate 
purposes as such.  A Statement of the Case was issued in 
September 1998.  The veteran perfected her appeal in October 
1998.  

In June 1999, separate disability ratings of 10 percent for 
plantar warts of each foot were assigned by the RO, effective 
from April 14, 1997.  The veteran has continued to disagree 
with the assigned ratings as well as the effective date.


The veteran testified at a personal hearing before a hearing 
officer in April 1999.  Thereafter, she testified at a 
personal hearing in February 2004 before the undersigned 
Veterans Law Judge.  Transcripts of those hearings have been 
associated with the claims file.  The Board notes that at the 
February 2004 hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  Hence, 
the evidence will be considered in this decision.  38 C.F.R. 
§ 20.1304 (2003).  

The Board further notes that additional evidence (treatment 
records from Lake Pointe Medical Center dated in July 2003) 
was received by the RO in May 2004, after the most recent 
Supplement Statement of the Case (SSOC) was issued in August 
2003.  A careful reading discloses that such records pertain 
exclusively to unrelated disabilities.  As such, they are not 
"pertinent" to the issues now before the Board, entitlement 
to increased ratings for postoperative plantar warts on both 
feet, and an earlier effective date for a 10 percent rating 
for plantar warts.  Therefore, there is no need to remand 
this case to the RO to seek a waiver from the veteran or to 
consider the recently received evidence.  See 38 C.F.R. §§ 
19.31(b), 20.1304(a) (2003).

Issue not on appeal

In an August 2000 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The veteran was informed of that decision 
and of her right to appeal in a letter from the RO dated 
August 15, 2000.  A non service-connected pension was granted 
by the RO in April 2001.  

During her February 2004 Travel Board hearing, the veteran 
claimed that she was unable to obtain employment due to her 
service-connected plantar warts.  See the  February 2004 
hearing transcript, pg. 9.   Ordinarily, the Board would 
construe such statement as a claim for TDIU and refer to 
matter to the RO.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) [if a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the claim for an increased rating is deemed 
to include the sub-issue of his entitlement to TDIU].  In 
this case, however, a claim of TDIU has previously been made, 
denied by the RO and not appealed.  If the veteran wishes to 
file another TDIU claim, she or her representative should 
contact the RO.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative plantar 
wart on the right foot are manifested by a 1 centimeter (cm) 
flat, non-tender scar on the plantar surface over the fifth 
metatarsal head with no evidence of exudation or constant 
itching, extensive lesions, marked disfigurement or 
limitation of the affected parts.  

2.  The veteran's service-connected postoperative plantar 
warts on the left foot are manifested by a 1 cm flat, tender 
scar on the plantar surface over the fifth metatarsal head 
and a 2 cm well-healed, non-tender scar on the dorsum just 
above the fifth digit with no evidence of exudation or 
constant itching, extensive lesions, marked disfigurement or 
limitation of the affected parts.  

3.  In a November 1990 rating decision, service connection 
was granted for plantar warts of both feet; a single 10 
percent rating was assigned.  In April 1994, the disability 
evaluation was reduced to noncompensable, effective March 1, 
1993, due to the veteran's failure to report for a scheduled 
VA examination.  

4.  The veteran filed an increased rating claim on April 14, 
1997.  

5.  In a February 1998 rating decision, the evaluation for 
plantar warts, both feet, was increased to 10 percent, 
effective April 14, 1997.  

6.  It is not factually ascertainable that an increase in 
postoperative plantar warts of both feet had occurred during 
the year prior to April 14, 1997.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for postoperative plantar wart of the right 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805, 7819 (as in 
effect prior to and from August 30, 2002).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for postoperative plantar warts of the left 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805, 7819 (as in 
effect prior to and from August 30, 2002).

3.  An effective date prior to April 14, 1997 for 10 percent 
ratings for postoperative plantar warts of both feet is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for postoperative plantar 
warts of the right and left feet, each being currently 
evaluated as 10 percent disabling.  She also seeks an 
effective earlier than April 14, 1997 date for the 10 percent 
ratings assigned for plantar warts of both feet.  

In the interest of clarity, the Board will initially address 
a preliminary matter common to all issues on appeal.  The 
Board will then discuss the factual background followed by an 
analysis of the increased rating claims and the earlier 
effective date claim.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.
The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to her appeal in the September 
1998 Statement of the Case (SOC) and the multiple 
Supplemental Statements of the Case (SSOC) issued between 
June 1999 and August 2003.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in a letter dated in 
March 2003.  That letter advised the veteran of the 
provisions relating to the VCAA, to include advising her that 
she could provide medical evidence showing that her plantar 
warts had increased in severity.  Specifically, she was 
advised that she could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated her for plantar warts.  She 
was informed as well that she could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in February 1998).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication in February1998 pre-dated the enactment 
of the VCAA in November 2000 .  The claim was readjudicated, 
and a SSOC was provided to the veteran in August 2003, 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran, 
because VCAA notice could not have been provided prior to the 
initial adjudication of her claims by the RO and because her 
claims were subsequently re-adjudicated by the RO after 
appropriate VCAA notice was provided.  

The March 2003 VCAA letter which was sent to the veteran 
expressly notified her that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the March 25, 2003 letter, page 
3.  The Board notes that the fact that the veteran's claim 
was then re-adjudicated in the August 2003 SSOC, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA and private medical records, 
private physician statements and reports of VA examinations, 
which will be described below.  The veteran and her 
representative have not identified any outstanding evidence.  

During the February 2004 hearing, the representative 
requested that the veteran be afforded another VA examination 
to determine the severity of the service-connected 
conditions.  See February 2004 hearing transcript, pg. 12.  
In deciding the issues on appeal, the Board has given thought 
to whether or not it is necessary that another VA examination 
be conducted.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See, e.g., Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).

The record shows that the veteran was afforded a VA 
examination in December 2002 in relation to her present 
claims for increased ratings.  Moreover, the veteran was 
previously afforded VA examinations in September 2000 and 
January 1998.  The examination reports appear to be thorough 
and contain sufficient information to rate the veteran's 
plantar warts in accordance with the applicable rating 
criteria.  There is also no indication that the veteran has 
received treatment for the condition since the 2002 
examination, nor does she appear to be contending that the 
service-connected disabilities have become appreciably worse 
since that time.  The Board therefore finds that another 
examination is not necessary.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  

The veteran and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claims.  See 38 C.F.R. § 3.103 (2003).  She 
testified before a hearing officer at a personal hearing held 
in April 1999 at the RO.  As noted in the Introduction, the 
veteran provided testimony in support of her claims before 
the undersigned Veterans Law Judge in February 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in a case such as this, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran filed her initial claim of entitlement to service 
connection for "corns and callouses" in May 1990.

Of record is a report of a VA physical examination in July 
1990.  Two plantar warts were identified on the left foot, 
one on the first metatarsal head and the second on the fifth 
metatarsal head.  One plantar wart was identified on the 
right foot, on the fifth metatarsal head.   

In a November 1990 rating decision, service connection was 
granted for plantar warts of both feet; a single 10 percent 
rating was assigned.  The award was based, in part, on 
service medical records showing that the veteran was seen for 
multiple plantar warts of both feet with trimming and acid 
treatments.  The veteran appealed the assigned disability 
rating.  The appeal was denied by the Board in February 1992.

The veteran was scheduled for VA general medical and 
dermatology examinations in August 1002.  She failed to 
report for the scheduled examinations.  After being informed 
by letter from the Chicago RO that another examination would 
be scheduled, she failed to report for a November 1992 VA 
dermatology examination.  By letter dated in March 1993, the 
veteran was informed that her VA benefits would be suspended 
effective March 1, 1993, due to her failure to report to a 
scheduled VA examination.  In correspondence received in 
April 1993, the veteran wrote "[T]his letter is in regards 
to a suspension of my VA benefits.  I am accepting a 
termination due to the fact that I received corrective 
surgery on my feet and I would like a letter stating that I 
am terminated so that I can comply with the HUD and the 
Social Security regulations."  By letter dated in April 
1993, the RO advised the veteran that her benefits were not 
terminated, only suspended, and could be reinstated if she 
was willing to report for VA examination.  The record 
reflects that after the veteran failed to report for a VA 
examination scheduled in April 1994 the 10 percent rating was 
terminated effective March 1, 1993.  See VA letter dated 
April 14, 1994.  She was notified of her appellate and 
procedural rights, but did not file an appeal.  

On April 14, 1997, the veteran filed an increased rating 
claim.  VA examination in January 1998 revealed no plantar 
warts of the right foot.  There was some hyperkeratosis but 
no obvious wart in the region of the veteran's fifth 
metatarsal head.  There was no pain with palpation on the 
plantar aspect of the foot.  There was normal free range of 
motion including plantar flexion of 45 degrees and 
dorsiflexion of 25 degrees.  Examination of the left foot 
revealed a 1 cm plantar wart based at the right fifth 
metatarsal head which was quite painful to palpation.  There 
was some hyperkeratosis associated with this.  There were no 
plantar aspects elsewhere on the foot.  Range of motion was 
plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  
Gait was normal with a mild pronation of both feet.  The 
diagnosis was plantar warts, bilateral feet.  

In February 1998, separate 10 percent ratings were assigned 
for plantar warts of the right and left feet, effective April 
14, 1997.  

In April 1999, the veteran testified that she had pain in 
both feet and had calluses trimmed every week.  A May 1999 
statement from Dr. M.W. reported that the veteran was seen in 
October 1997 with chief complaint of painful ingrown nails 
and calluses.  She also had a hyperflexible foot structure 
both right and left with nucleated plantar lesions to the 
fifth metatarsophalangeal joint bilateral.  

A July 1999 treatment report from Dr. K.O. noted the 
veteran's concerns regarding bilateral foot pain.  She 
complained of bilateral small toe pain as well as pain in the 
left plantar aspect of the small toe area and also left 
lateral foot pain.  It was noted that in February 1993 she 
underwent bilateral distal thoracic wedge osteotomies of the 
fifth metatarsals for intractable isolated plantar keratoses 
on the fifth metatarsal head of both feet.  Examination 
revealed a small callus, dime-sized, on the left plantar foot 
area.  There was mild tenderness on palpation of the right 
fifth toe between the digits.  The diagnosis was bilateral 
foot pain, chronic complaint.  

An August 1999 VA memorandum noted that the veteran was being 
treated for her feet.  The examiner reported evidence of scar 
tissue and discomfort of the veteran's fifth toe and reported 
that the only permanent way to alleviate this problem would 
be a partial amputation of the fifth toe right foot. 

VA examination in September 2000 revealed two small plantar 
warts on the plantar surface at the base of the fifth 
metatarsal bilaterally.  These were not protruding, but 
slightly tender.  They did not seem to be causing her 
significant distress.  He gait was normal.  

The veteran was afforded another VA examination in December 
2002.  At that time, she reported that she had been 
unemployed since March 2000 and since she had been off her 
feet during this entire time she had not had any problems 
with plantar warts.  She complained only of some pain in both 
heels when she bears weight and claimed to have been told 
that she has heel spurs.  Physical examination revealed that 
she walked with a normal gait with no obvious distress.  
Examination of the left foot revealed a 2 cm scar on the 
dorsum just above the left fifth digit.  It was well-healed 
and non-tender.  There was a 1 cm scar on the plantar surface 
of both feet over the fifth metatarsal head.  This scar was 
flat and non-tender.  There was no tenderness over either of 
these areas or over the heel areas on deep pressure.  The 
diagnosis was postoperative status surgical removal of 
plantar warts with residual scar on plantar surface both feet 
over fifth metatarsal heads and surgical scar dorsum left 
foot just above the fifth digit which is non-tender, 
asymptomatic and absence of normal toenail fifth digit right 
foot asymptomatic.  The examiner noted that mild degenerative 
joint disease seen on x-ray was unrelated to wart removals.  

In February 2004, the veteran presented sworn testimony at a 
personal hearing which was chaired by the undersigned.  She 
reported fewer problems with her feet since she became 
unemployed due to the fact that she was not on her feet as 
much.  She did state that she had pain on prolonged standing 
and with walking.  She stated that the last job she had was 
as a machine operator and that she had to terminate her 
employment because the heavy steel-toed shoes she had to wear 
hurt her feet.  

Regarding the earlier effective date claim, the veteran 
testified that after she was awarded Supplemental Security 
Income (SSI) in February 1992 she stopped pursuing her VA 
disability claim.  She stated that the Social Security 
Administration had informed her that she could not get both 
and that they were going to deduct her VA compensation from 
her SSI check, so she relinquished her VA money.  She 
indicated that she let her SSI go and started working in 
October 1995, but was unaware that she could work and get VA 
compensation at the same time.  She stated that she applied 
for an increase in her VA benefits in 1997.  See the February 
2004 hearing transcript.  

1.  Entitlement to an increased disability rating for 
service-connected plantar warts of the right foot, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected plantar warts of the left foot, currently 
evaluated as 10 percent disabling.  

Service connection is currently in effect for plantar warts 
of the right and left feet, separately evaluated as 10 
percent disabling.  The veteran seeks higher disability 
ratings.  In essence, although acknowledging that her 
calluses are small she contends that her feet hurt.  

Because the two increased rating claims involve similar 
disabilities, the Board will address them together.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as is the case here, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Rating criteria

The veteran's service-connected plantar warts of the right 
and left feet are currently rated 10 percent disabling  under 
Diagnostic Codes (DC) 7819-7804.  Plantar warts are not 
listed in the VA rating schedule; the RO determined that the 
most closely analogous diagnostic codes are DC 7819 [new 
growths, benign, skin] and DC 7804 [scars, superficial, 
tender and painful on objective demonstration].  See 
38 C.F.R. § 4.20 (2003) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

While this appeal was pending, the applicable rating criteria 
for the skin were amended, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The August 2003 SSOC 
reflects that the RO has evaluated the veteran's plantar 
warts under the revised criteria.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board will similarly apply both 
the old and new versions of the criteria to the veteran's 
claims.

Prior to August 30, 2002, ratings under DC 7819 for new, 
benign skin growths were to be rated, using the criteria for 
eczema under DC 7806.  Under DC 7806, a 10 percent rating 
will be assigned if there is exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 30 
percent rating applies if there is exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 
50 percent rating is assigned if there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 and 7819 (2001).  

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, DC 7800 through 7805 (2001).  DC 7800 provided ratings 
for scars of the head, face, or neck.  DCs 7801 and 7802 
provided ratings for scars from second and third degree 
burns.  Obviously, these provisions are not for application, 
given the nature of the veteran's disability.  Under DC 7803, 
a maximum 10 percent rating was assigned for scars which are 
poorly nourished, with repeated ulceration.  Under DC 7804, a 
maximum 10 percent was assigned for scars which are tender 
and painful on objective demonstration.  No higher rating was 
available under these provisions.  Finally, under DC 7805, 
scars could be rated based on limitation on function of the 
part affected.

Under the new DC 7819, effective August 30, 2002, benign skin 
neoplasms are to be rated as disfigurement of the head face, 
or neck (DC 7800) [which is obviously inapplicable here], 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.  38 C.F.R. § 4.118, DC 7819 (2003).

Under the new DC 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7819 (2003).

Under the new DC 7802, a maximum 10 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are superficial, that do not cause limited motion, and that 
involve area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2003).

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars and for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
DCs 7803, 7804 (2003).

Under the new DC 7805, scars may also be evaluated on the 
basis of any related limitation of function of the body part 
that they affect.  38 C.F.R. § 4.118, DC 7805 (2003).

Under Diagnostic Code 5284 [foot injuries, other], the 
following levels of disability are included.

30 % Severe; 

20 % Moderately severe; 

10 % Moderate;

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2003).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2003).



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992

As noted above, the RO has rated the veteran's service-
connected postoperative residuals of plantar warts of the 
right and left feet as skin disorders under DCs 7819-7804.  
Clearly, the veteran's description of her disability as 
"corns and callouses", as well as medical examination 
reports indicating plantar warts on the feet, fairly match 
the term "benign skin growths" in the VA rating schedule.  
Moreover, the medical reports, in particular the December 
2002 examination report, note that the warts have been 
surgically excised and that only scars remain.  Thus, the 
veteran's plantar warts are appropriately rated under a skin 
code.  The veteran has not requested that another diagnostic 
code should be used.  

The Board has considered the criteria for rating disabilities 
of the feet.  
See 38 C.F.R. § 4.71a, DCs 5276 to 5284.  The Board finds, 
however, that such provisions are generally not applicable, 
given the nature of the veteran's service-connected 
disabilities.  Again, the evidence shows that the veteran's 
service-connected bilateral foot disability is plantar warts, 
not flatfoot, weak foot, claw foot, hammer toes, etc.  
However, as discussed below, the Board will explore the 
application of Diagnostic Code 7805 with respect to 
functional loss of the foot under Diagnostic Code 5284.



Schedular rating

The disabilities of the veteran's feet are virtually 
identical, involving scars, which are post-surgical residuals 
of removal of the plantar warts.  The December 2002 
examination identified residual scars on the plantar surface 
both feet over fifth metatarsal heads and a surgical scar on 
the dorsum of left foot just above the fifth digit.  All 
scars were non-tender and asymptomatic.  

(i)  The former schedular criteria

In considering the veteran's service-connected plantar warts 
under the former rating criteria, it is noted that she is 
currently evaluated at the maximum rating allowable under old 
DCs 7803 and 7804.

Furthermore, the medical evidence does not show, nor is it 
contended, that the veteran's skin disorder is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement, which would be consistent with the assignment 
of  a 30 percent rating under old DC 7806.  Multiple VA and 
private examinations conducted between 1998 and 2002 are 
completely negative for such complaints or findings.  Thus, a 
rating in excess of 10 percent is not warranted under this 
provision.

In addition, although the veteran has testified regarding 
pain in her feet with prolonged standing and with walking, 
the objective evidence of record, including repeated VA 
medical examinations, shows no indication of functional loss 
due to the service-connected plantar warts.  VA examinations 
in January 1998, September 2000 and December 2002 showed that 
the veteran walked with a normal gait and was in no obvious 
distress while the 1998 examination showed that she had 
normal range of motion in the foot.  Moreover, the December 
2002 examiner noted that mild degenerative joint disease seen 
on x-ray was unrelated to wart removals.  
The veteran herself has indicated that the source of the pain 
is in the heels, not the toes where the scars are located.  

Thus, the Board finds that the criteria for a higher rating 
under DC 7805 and DC 5284 have not been met.  The foot 
disability, if any, manifestly does not approach  even 
moderate proportions.  Although as indicated above the word 
"moderate" is not defined in VA regulations, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc." Webster's New World Dictionary, Third 
College Edition (1988), 871.

(ii.)  The current schedular criteria

In considering the veteran's service-connected skin condition 
under the new rating criteria, it is noted that she is 
currently evaluated at the maximum rating allowable under new 
DCs 7802, 7803, and 7804.

Additionally, there is no medical evidence, nor any 
complaints, pertaining to scars related to the veteran's skin 
disorder that are deep, cause limited motion, and that 
involve an area or areas exceeding 12 square inches, located 
other than on the head, face, or neck, for a 20 percent 
rating under new DC 7801.  Rather, recent examination has 
shown only a 1 cm post-surgical scar on the plantar surface 
of the fifth metatarsal head that is flat and non-tender.  
Examination has shown only
1 cm and 2 cm post-surgical scars on the plantar surface of 
the fifth metatarsal head and on the dorsum just above the 
left fifth digit, respectively.  Thus, a rating in excess of 
10 percent is not warranted under this provision.

Finally, for the reasons discussed above, the Board finds 
that a higher rating is not warranted for functional loss 
under DC 7805, which as noted above is the same under both 
the former and current criteria.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefit sought on appeal is accordingly 
denied.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that her service-connected 
postoperative plantar warts of the right and left feet 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b) (2003) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event 
the veteran believes consideration of an extraschedular 
rating for these disabilities is in order because it presents 
an exceptional or unusual disability picture, she may raise 
this matter with the RO.

3.  Entitlement to an effective date earlier than April 14, 
1997 for the assignment of 10 percent ratings for 
postoperative residuals of plantar warts of both feet.  

Pertinent law and regulations

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Finality of prior decisions

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  The decision of a duly constituted 
rating agency will be final and binding as to conclusions 
based on evidence on file at that time.  38 C.F.R. § 3.104(a) 
(2003).

Analysis

The relevant procedural history of this case has been set out 
in the factual background section above.

The veteran seeks an effective date earlier than April 14, 
1997 for the assignment of separate 10 percent ratings for 
postoperative plantar warts of both feet.  She contends, in 
essence, that the 10 percent ratings should go back to March 
1, 1993, when the disability evaluation was reduced.  

The RO's selection of April 14, 1997 as the effective date 
for the assignment of separate 10 percent rating for 
postoperative plantar warts of both feet reflects application 
of 38 C.F.R. § 3.400, the VA regulation that governs the 
effective dates of awards following a claim for an increased 
rating for a service-connected disability.  Pursuant to that 
regulation, the RO, upon determining that 10 percent ratings 
were warranted for postoperative plantar warts of both feet, 
made the award effective from the April 1997 date of receipt 
of the veteran's claim for an increased rating.

The same regulation, 38 C.F.R. § 3.400(o), alternatively 
provides that an increased rating may be made effective from 
up to a year before the date of claim if it is factually 
ascertainable that an increase in severity occurred during 
that period.  In the present case, the evidence of record 
does not show any date before April 14, 1997, on which it was 
factually ascertainable that an increase in severity had 
occurred.  As the veteran readily admits that she had no 
contact with VA for several years before her claim in April 
1997 because she was receiving other disability benefits or 
was employed and mistakenly believed that she could not 
receive VA benefits during that period.  Therefore, the Board 
is unable to identify any date within one year before the 
April 14, 1997 filing date during which it can be determined 
that an increase in disability occurred.

With respect to the contention of the veteran that the 10 
percent ratings should have been made effective from the date 
in March 1993 when the disability evaluation was reduced to 
zero percent, the Board notes that the veteran was notified 
of the reduction by way of correspondence dated in April 1994 
and did not appeal.  Indeed, the record is clear that the 
veteran had proactively requested that her disability 
benefits be terminated.  See letter from veteran date-stamped 
as being received by the RO on April 7, 1993.  Nothing 
further was heard from the veteran with regard to her plantar 
warts until April 14, 1997, when she filed the claim for 
increase that eventually formed the basis for the 10 percent 
ratings.  In the absence of a timely appeal, the April 1994 
decision became final, and the veteran's potential 
entitlement to 10 percent ratings effective from March 1, 
1993 was extinguished.
See 38 C.F.R. §§ 3.104, 20.1103 (2003).

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to increased ratings, either 
formal or informal, before April 14, 1997.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board is 
required under statute and regulation to evaluate the 
evidence of record dating back one year before the claim's 
filing to determine whether the veteran's unemployability due 
to service-connected disabilities was ascertainable within on 
year before he submitted his formal claim].  See also 38 
U.S.C.A. § 5110(b)(2).  The Board finds that there are none, 
and the veteran herself has identified none.  During her 
February 2004 hearing, she acknowledged not filing an 
increased rating claim until sometime in 1997.  

As for the veteran's assertion that she should be awarded an 
earlier effective date because she was given erroneous 
information by Social Security Administration employees, the 
Board construes her allegations in that regard as a claim for 
relief on grounds of equitable estoppel.  That is to say, the 
Board takes the veteran to be arguing that, because she 
relied on misinformation from a Government employee regarding 
entitlement to VA benefits, the Government should now be 
precluded from denying the benefits in question.  On that 
point, the Board notes that it is well established that an 
appellant cannot receive benefits based on a theory of 
estoppel due to Government misinformation.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); Shields v. Brown, 8 Vet. 
App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that she contends it is unfair for VA 
to deny an increased rating during the period between 1992 
and 1997 because she was mistaken concerning the law.  This 
argument fails for two reasons.  First, in Morris v. 
Derwinski, 1 Vet. App. 261 (1991), the Court noted that the 
United States Supreme Court has held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).   
Second, in any event Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board must apply the law as it 
exists and cannot extend benefits out of sympathy for a 
particular claimant.  See Owings, 8 Vet. App. at 23, quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court 
must interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  

In short, inasmuch as the earlier effective date provisions 
of the law, cited above, do not allow for the assignment of 
an effective date prior to April 14, 1997, the claim is 
denied.  


ORDER

Entitlement to an increased disability rating for 
postoperative plantar warts of the right foot is denied.  

Entitlement to an increased disability rating for 
postoperative plantar warts of the left is denied.  

Entitlement to an effective date earlier than April 14, 1997 
for the assignment of 10 percent ratings for postoperative 
plantar warts of both feet is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



